DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 2, 2022 has been entered.

Specification
The disclosure is objected to because of the following informalities: it is unclear to what compound the name “orseric acid” refers.  The Office was unable to locate any chemical compound having this name.    
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 12, 16, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because:
Claim 9 now sets forth “a second stage of decomposition of sodium bicarbonate” but does not previously set forth sodium bicarbonate is decomposed in a/the first stage.  For the purposes of further examination, the claim will be interpreted as setting forth “a second stage comprising decomposition of sodium bicarbonate”.
It is unclear to what compound the name “orseric acid” refers in Claim 19.  The Office was unable to locate any chemical compound having this name.  For the purposes of examination, all other recited species of organic solid acid have been considered.    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over JP 63-301239 to Kumasaka et al.
Regarding Claim 1.  Kumasaka et al. teaches a method for producing a polyurethane foam comprising mixing and reacting a polyurethane foam raw material containing polyether polyols; tolylene diisocyanate as an isocyanate; H2O as a foaming agent; triethylene diamine and dibutyltin dilaurate as catalysts; sodium bicarbonate; and a citrate, such a citric acid (see Constitution section of [Overview] on Page 2/5; the third paragraph in [Means for Solving the Problem] on Page 3/5; and [Example] on Page 4/5).
Kumasaka et al. teaches the mixing ratio of citric acid and carbonate is “preferably” 1:0.5 to 1:2.0 (see the last paragraph in [Means for Solving the Problem] on Page 3/5).  However, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants' claims patentable in the absence of unexpected results.  In re Aller, 220 F.2d 454, 105, 105 USPQ 233 (CCPA 1955) (MPEP 2144.05) Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to optimize the relative amounts of citric acid and carbonate.  Kumasaka et al. teaches the polyurethane foaming and gelation reactions, which are slowed by the presence of citric acid, are improved by the addition of a carbonate (last paragraph in [Means for Solving the Problem] on Page 3/5); thus, a greater quantity of carbonate would be further expected to increase the rate of both reactions.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good. In re Boesch and Slaney, 617 F.2d 272, 205, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05)  
Kumasaka et al. does not expressly teach said reacting includes the recited endothermic reactions.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Kumasaka et al., when modified in the manner proposed above, teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  More specifically, Kumasaka et al. also uses sodium bicarbonate and citric acid, in addition to suggesting benefits associated with adding a higher amount of the former.  Therefore, the claimed effects and physical properties, i.e. that the reacting would include endothermic reactions corresponding to the claimed first and second stages, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  
Regarding Claim 10.  Kumasaka et al. teaches the method for producing a polyurethane foam according to Claim 1.  The polyols used in the inventive examples are reported to have a molecular weight of 3000 g/mol and a functionality of 3 (see Page 4/5).  Using these values, the polyols can be calculated to have hydroxyl values of roughly 56 mgKOH/g.
Regarding Claim 13.  Kumasaka et al. teaches the method for producing a polyurethane foam according to Claim 1 but is silent regarding the elongation value of the obtained polyurethane foam. Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Kumasaka et al., when modified in the manner proposed above, teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a polyurethane foam with an elongation value in the instantly claimed range, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  

Claims 9, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 63-301239 to Kumasaka et al.
Regarding Claim 9.  Kumasaka et al. teaches a method for producing a polyurethane foam comprising mixing and reacting a polyurethane foam raw material containing polyether polyols; tolylene diisocyanate as an isocyanate; H2O as a foaming agent; triethylene diamine and dibutyltin dilaurate as catalysts; sodium bicarbonate; and citric acid (see Constitution section of [Overview] on Page 2/5; the third paragraph in [Means for Solving the Problem] on Page 3/5; and [Example] on Page 4/5).
Paragraph 0046 of the PG-PUB of the instant specification sets forth citric acid has a melting point of 153°C, while lies just outside the instantly claimed range for the melting point for the organic solid acid of 40 to 152°C.  However, it is the Office’s position that the values are close enough that one of ordinary skill in the art would have expected similar properties.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05.
Though Kumasaka et al. does not expressly teach said reacting includes the recited endothermic reactions, it is the Office’s position that such reacting would implicitly be achieved for the reasons set forth in the rejection of Claim 1 under 35 U.S.C. 103.
Regarding Claim 12.  Kumasaka et al. teaches the method for producing a polyurethane foam according to Claim 1.  The polyols used in the inventive examples are reported to have a molecular weight of 3000 g/mol and a functionality of 3 (see Page 4/5).  Using these values, the polyols can be calculated to have hydroxyl values of roughly 56 mgKOH/g.
Regarding Claim 15.  Kumasaka et al. teaches the method for producing a polyurethane foam according to Claim 9 but is silent regarding the elongation value of the obtained polyurethane foam. However, the process of Kumasaka et al. only differs from the instantly claimed process in that the melting point of the organic solid acid used is 1°C above the instantly claimed range; Examples 1 – 4 of the instant specification show that citric acid may be provided while still obtaining an elongation value in the instantly claimed range (see Fig. 4).  Therefore, it is the Office’s position that the claimed effects and physical properties, i.e. a polyurethane foam with an elongation value in the instantly claimed range, would implicitly be achieved by carrying out the process of Kumasaka et al.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  

Claims 1, 5, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0006986 to Sieker et al. in view of US 4,189,541 to Ohashi et al.
Regarding Claims 1 and 5.  Sieker et al. teaches a method for producing a polyurethane foam comprising mixing and reacting a polyester polyol, organic polyisocyanate, a blowing/foaming agent, catalyst, and an organic polycarboxylic acid.  Citric acid is described as a most preferred organic carboxylic acid (Paragraphs 0006; 0023; 0030; and 0081 and Table 5).
Sieker et al. does not expressly teach the blowing agent includes sodium bicarbonate.  However, Ohashi et al. sets forth sodium bicarbonate as a suitable blowing agent for the production of urethane and isocyanurate foams (Column 5, Lines 46 – 54). Sieker et al. and Ohashi et al. are analogous art as they are from the same field of endeavor, namely polyisocyanate-based polymer foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide sodium bicarbonate as the blowing agent in the process of Sieker et al.  The motivation would have been it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Sieker et al. teaches any of the blowing agents known in the art for the preparation of rigid polyurethane or urethane-modified polyisocyanurate foams can be used in the disclosed process (Paragraph 0023), while Ohashi et al. shows that sodium bicarbonate is known in the art as a suitable blowing agent for the production of urethane and isocyanurate foams (Column 3, Lines 42 – 45 and 57 - 59).  Sodium bicarbonate would also provide advantages over the HCFC-141b blowing agent used in the inventive examples of Sieker et al., such as its significantly lower Global Warming Potential and ability to produce foam articles with thinner profiles and more uniform densities.
Sieker et al. teaches the addition amount of blowing agent may be in the range of 2 weight percent of the total reaction system, while the addition amount of carboxylic acid, e.g. citric acid, is an amount as low as 0.1 weight percent of the isocyanate-reactive composition (Paragraphs 0027 and 0030).  The isocyanate-reactive composition can be calculated to comprise roughly 43 weight percent of the total reaction system in the inventive examples, with the polyols comprising roughly 72 weight percent of the isocyanate-reactive composition.   When the blowing agent (which in the above modification of Sieker et al. is sodium bicarbonate) and carboxylic acid are provided in the aforementioned amounts, they will be present in respective amounts of roughly 6.5 parts by weight and 0.1 parts by weight relative to 100 parts by weight of the polyol.  The ratio of amounts of sodium bicarbonate to citric acid would then be calculated to correspond to roughly 50.
Sieker et al. does not expressly teach said reacting includes the recited endothermic reactions.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Sieker et al., when modified in the manner proposed above, teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  More specifically, Sieker et al., when combined with Ohashi et al., also uses sodium bicarbonate and citric acid in an amount in the claimed range.  Therefore, the claimed effects and physical properties, i.e. that the reacting would include endothermic reactions corresponding to the claimed first and second stages, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  
Regarding Claim 10.  Sieker et al. teaches the method for producing a polyurethane foam according to Claim 1, wherein the polyols used in the process may have hydroxyl values of preferably about 30 to 550mgKOH/g (Paragraph 0013).  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05) Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide a polyester polyol with a hydroxyl value at the lower end of the preferred range in the process of Sieker et al.  The motivation would have been that a lower hydroxyl value polyol would, for example, prepare a somewhat less rigid foam.
Regarding Claim 13.  Sieker et al. teaches the method for producing a polyurethane foam according to Claim 1 but is silent regarding the elongation value of the obtained polyurethane foam. Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Sieker et al., when modified in the manner proposed above, teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a polyurethane foam with an elongation value in the instantly claimed range, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0006986 to Sieker et al. in view of US 4,189,541 to Ohashi et al., as applied to Claim 1 above, and further as evidenced by US 2019/0177643 to Lutter et al.
Regarding Claim 16.  Sieker et al. teaches the method for producing a polyurethane foam of Claim 1 comprising preparing a pre-blended formulation of polyurethane foam material (Paragraphs 0033 – 034), i.e. a mixing a polyurethane foam raw material.  Sieker et al. teaches the foam may be prepared in the form of slabstock (Paragraph 0033), with Lutter et al. providing evidence that polyurethane slabstock foams are produced by continuous application/discharging of a reaction mixture/raw material to a conveyor belt (Paragraph 0039).
Sieker et al. does not teach any step of adjusting the temperature or pressure of the mixture during foaming in the general disclosure or examples; thus, it would be reasonably expected that foaming occurs at atmospheric pressure and normal temperature (23°C, per the instant specification).

Claims 6, 8, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0006986 to Sieker et al. in view of US 4,189,541 to Ohashi et al.
Regarding Claims 6 and 8.  Sieker et al. teaches a method for producing a polyurethane foam comprising mixing and reacting a polyester polyol, organic polyisocyanate, a blowing/foaming agent, catalyst, and an organic polycarboxylic acid.  Malic acid is described as a most preferred organic carboxylic acid (Paragraphs 0006; 0023; 0030; and 0081 and Table 5).
Sieker et al. does not expressly teach the blowing agent includes sodium bicarbonate.  However, Ohashi et al. sets forth sodium bicarbonate as a suitable blowing agent for the production of urethane and isocyanurate foams (Column 5, Lines 46 – 54).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide sodium bicarbonate as the blowing agent in the process of Sieker et al.  The motivation would have been it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Sieker et al. teaches any of the blowing agents known in the art for the preparation of rigid polyurethane or urethane-modified polyisocyanurate foams can be used in the disclosed process (Paragraph 0023), while Ohashi et al. shows that sodium bicarbonate is known in the art as a suitable blowing agent for the production of urethane and isocyanurate foams (Column 3, Lines 42 – 45 and 57 - 59).  Sodium bicarbonate would also provide advantages over the HCFC-141b blowing agent used in the inventive examples of Sieker et al., such as its significantly lower Global Warming Potential and ability to produce foam articles with thinner profiles and more uniform densities.
Sieker et al. teaches the addition amount of blowing agent may be in the range of 2 weight percent of the total reaction system, while the addition amount of carboxylic acid, e.g. malic acid, is an amount as low as 0.1 weight percent of the isocyanate-reactive composition (Paragraphs 0027 and 0030).  The isocyanate-reactive composition can be calculated to comprise roughly 43 weight percent of the total reaction system in the inventive examples, with the polyols comprising roughly 72 weight percent of the isocyanate-reactive composition.  When the blowing agent (which in the above modification of Sieker et al. is sodium bicarbonate) and carboxylic acid are provided in the aforementioned amounts, they will be present in respective amounts of roughly 6.5 parts by weight and 0.1 parts by weight relative to 100 parts by weight of the polyol.  The ratio of amounts of sodium bicarbonate to malic acid would then be calculated to correspond to roughly 50.
Sieker et al. does not expressly teach said reacting includes the recited endothermic reactions.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Sieker et al., when modified in the manner proposed above, teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  More specifically, Sieker et al., when combined with Ohashi et al., also uses sodium bicarbonate and malic acid in an amount in the claimed range.  Therefore, the claimed effects and physical properties, i.e. that the reacting would include endothermic reactions corresponding to the claimed first and second stages, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  
Regarding Claim 11.  Sieker et al. teaches the method for producing a polyurethane foam according to Claim 6, wherein the polyols used in the process may have hydroxyl values of preferably about 30 to 550mgKOH/g (Paragraph 0013).  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05) Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide a polyester polyol with a hydroxyl value at the lower end of the preferred range in the process of Sieker et al.  The motivation would have been that a lower hydroxyl value polyol would, for example, prepare a somewhat less rigid foam.
Regarding Claim 14.  Sieker et al. teaches the method for producing a polyurethane foam according to Claim 6 but is silent regarding the elongation value of the obtained polyurethane foam. Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Sieker et al., when modified in the manner proposed above, teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a polyurethane foam with an elongation value in the instantly claimed range, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0006986 to Sieker et al. in view of US 4,189,541 to Ohashi et al., as applied to Claim 6 above, and further as evidenced by US 2019/0177643 to Lutter et al.
Regarding Claim 17.  Sieker et al. teaches the method for producing a polyurethane foam of Claim 6 comprising preparing a pre-blended formulation of polyurethane foam material (Paragraphs 0033 – 034), i.e. a mixing a polyurethane foam raw material.  Sieker et al. teaches the foam may be prepared in the form of slabstock (Paragraph 0033), with Lutter et al. providing evidence that polyurethane slabstock foams are produced by continuous application/discharging of a reaction mixture/raw material to a conveyor belt (Paragraph 0039).
Sieker et al. does not teach any step of adjusting the temperature or pressure of the mixture during foaming in the general disclosure or examples; thus, it would be reasonably expected that foaming occurs at atmospheric pressure and normal temperature (23°C, per the instant specification).

Claims 9, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0006986 to Sieker et al. in view of US 4,189,541 to Ohashi et al.
Regarding Claim 9.  Sieker et al. teaches a method for producing a polyurethane foam comprising mixing and reacting a polyester polyol, organic polyisocyanate, a blowing/foaming agent, catalyst, and an organic polycarboxylic acid.  Glycolic acid is described as a most preferred organic carboxylic acid (Paragraphs 0006; 0023; 0030; and 0081 and Table 5).
Sieker et al. does not expressly teach the blowing agent includes sodium bicarbonate.  However, Ohashi et al. sets forth sodium bicarbonate as a suitable blowing agent for the production of urethane and isocyanurate foams (Column 5, Lines 46 – 54).   Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide sodium bicarbonate as the blowing agent in the process of Sieker et al.  The motivation would have been it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Sieker et al. teaches any of the blowing agents known in the art for the preparation of rigid polyurethane or urethane-modified polyisocyanurate foams can be used in the disclosed process (Paragraph 0023), while Ohashi et al. shows that sodium bicarbonate is known in the art as a suitable blowing agent for the production of urethane and isocyanurate foams (Column 3, Lines 42 – 45 and 57 - 59).  Sodium bicarbonate would also provide advantages over the HCFC-141b blowing agent used in the inventive examples of Sieker et al., such as its significantly lower Global Warming Potential and ability to produce foam articles with thinner profiles and more uniform densities.
Sieker et al. does not expressly teach said reacting includes the recited endothermic reactions.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Sieker et al., when modified in the manner proposed above, teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  More specifically, Sieker et al., when combined with Ohashi et al., also uses sodium bicarbonate and glycol acid in an amount in the claimed range.  Therefore, the claimed effects and physical properties, i.e. that the reacting would include endothermic reactions corresponding to the claimed first and second stages, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  
Regarding Claim 12.  Sieker et al. teaches the method for producing a polyurethane foam according to Claim 9, wherein the polyols used in the process may have hydroxyl values of preferably about 30 to 550mgKOH/g (Paragraph 0013).  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05) Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide a polyester polyol with a hydroxyl value at the lower end of the preferred range in the process of Sieker et al.  The motivation would have been that a lower hydroxyl value polyol would, for example, prepare a somewhat less rigid foam.
Regarding Claim 15.  Sieker et al. teaches the method for producing a polyurethane foam according to Claim 9 but is silent regarding the elongation value of the obtained polyurethane foam. Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Sieker et al., when modified in the manner proposed above, teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a polyurethane foam with an elongation value in the instantly claimed range, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0006986 to Sieker et al. in view of US 4,189,541 to Ohashi et al., as applied to Claim 9 above, and further as evidenced by US 2019/0177643 to Lutter et al.
Regarding Claim 18.  Sieker et al. teaches the method for producing a polyurethane foam of Claim 9 comprising preparing a pre-blended formulation of polyurethane foam material (Paragraphs 0033 – 034), i.e. a mixing a polyurethane foam raw material.  Sieker et al. teaches the foam may be prepared in the form of slabstock (Paragraph 0033), with Lutter et al. providing evidence that polyurethane slabstock foams are produced by continuous application/discharging of a reaction mixture/raw material to a conveyor belt (Paragraph 0039).
Sieker et al. does not teach any step of adjusting the temperature or pressure of the mixture during foaming in the general disclosure or examples; thus, it would be reasonably expected that foaming occurs at atmospheric pressure and normal temperature (23°C, per the instant specification).

Claims 9, 12, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over CA 2 456 119 to Kuester et al. in view of US 4,189,541 to Ohashi et al.
Regarding Claim 9 and 19.  Kuester et al. teaches a method for producing a polyurethane foam comprising mixing and reacting a polyfunctional isocyanate-reactive component comprising polyols, an organic polyisocyanate, a blowing/foaming agent, and a metal salt trimerization catalyst.  The process is additionally carried out in the presence of a carboxylic acid (Page 1, Line 27 – Page 1a, Line 6; Page 7, Lines 10 - 31).  Maleic acid is described as a most preferred carboxylic acid (Page 3, Lines 20 – 21).
Kuester et al. teaches carbon dioxide-evolving compounds may be used as a blowing agent but does not expressly set forth sodium bicarbonate as a suitable species thereof.  However, Ohashi et al. sets forth sodium bicarbonate as a suitable blowing agent for the production of urethane and isocyanurate foams (Column 5, Lines 46 – 54).  Kuester et al. and Ohashi et al. are analogous art as they are from the same field of endeavor, namely polyisocyanate-based polymer foams. Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide sodium bicarbonate as the carbon dioxide-evolving blowing agent in the process of Kuester et al.  The motivation would have been it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Kuester et al. does not limit the carbon dioxide blowing-evolving agents which can be used in the disclosed method (Page 7, Lines 13 – 14), while Ohashi et al. shows that sodium bicarbonate is known in the art as a suitable blowing agent for the production of urethane and isocyanurate foams (Column 3, Lines 42 – 45 and 57 - 59).  
Kuester et al. does not expressly teach said reacting includes the recited endothermic reactions.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Kuester et al., when modified in the manner proposed above, teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  More specifically, the polyurethane foam raw material arising from the combination of Kuester et al. and Ohashi et al. comprises sodium bicarbonate and maleic acid.  Therefore, the claimed effects and physical properties, i.e. that the reacting would include endothermic reactions corresponding to the claimed first and second stages, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  
Regarding Claim 12.  Kuester et al. teaches the method for producing a polyurethane foam according to Claim 9, wherein the polyols used in the process may have hydroxyl values of preferably about 160 – 1000 mgKOH/g (Page 5, Lines 12 - 13).  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05) Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide a polyester polyol with a hydroxyl value at the lower end of the preferred range in the process of Kuester et al.  The motivation would have been that a lower hydroxyl value polyol would, for example, prepare a somewhat less rigid foam.
Regarding Claim 15.  Kuester et al. teaches the method for producing a polyurethane foam according to Claim 9 but is silent regarding the elongation value of the obtained polyurethane foam. Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Kuester et al., when modified in the manner proposed above, teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a polyurethane foam with an elongation value in the instantly claimed range, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  

Response to Arguments
Applicant's arguments filed September 2, 2022 have been fully considered but they are not persuasive.  Applicant argues that the recited endothermic reactions and prevention of temperature rise would not be phenomena which would flow naturally from the teachings of the prior art.  Applicant notes that both sodium bicarbonate and the claim acids are solid at room temperature, with their endothermic reaction proceeding only when heat is generated during formation of the polyurethane foam.  Further, applicant indicates that the specific melting point range of the organic solid acid allows it to be blended in advance with the raw material for the polyurethane foam.  
However, a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (MPEP 2112.01)  The applied references, alone or in combination, teach the use of identical compounds to those claimed in methods of making polyurethane foams.  As discussed in the rejections under 35 U.S.C. 103 above, Kumasaka et al. teaches the use of both sodium bicarbonate and citric acid (the solid organic acid set forth in Claim 1).  Sieker et al. teaches the use of citric acid, malic acid, and glycolic acid (solid organic acids set forth in Claims 1, 6, and 9 respectively).  Kuester et al. teaches the use of maleic acid (a solid organic acid set forth in Claims 9 and 19).  Ohashi et al. is combined with Sieker et al. and Kuester et al. for its teachings regarding the use of sodium bicarbonate.  As they are identical compounds to those claimed, the sodium bicarbonate and acids taught by the prior art must also be solid at room temperature.  The acids will also have identical melting points as the claimed acids.  As in the instantly claimed process, sodium bicarbonate and all of the disclosed acids are also blended in advance with the raw material for the polyurethane foam in the applied references.
The properties applicant claims, i.e. the two stages of endothermic reactions, would therefore implicitly be achieved by carrying out the suggestion of the prior art.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.")
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764